Matter of Carty v New York City Police Dept. (2018 NY Slip Op 02558)





Matter of Carty v New York City Police Dept.


2018 NY Slip Op 02558


Decided on April 12, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2018

Sweeny, J.P., Richter, Andrias, Webber, Moulton, JJ.


6271 101367/14

[*1]In re Anthony Carty, Petitioner-Appellant,
vNew York City Police Department, Respondent-Respondent.


Anthony Carty, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Antonella Karlin of counsel), for respondent.

Judgment (denominated a decision and order), Supreme Court, New York County (Shlomo S. Hagler, J.), entered March 23, 2017, denying the petition seeking to compel respondent to disclose documents requested by petitioner pursuant to the Freedom of Information Law (FOIL), and dismissing the proceeding brought pursuant to CPLR article 78, unanimously modified, on the law, to deny, without prejudice, that portion of the New York City Police Department's motion to dismiss relating to the 17 previously undisclosed responsive records and to remand the matter to the Supreme Court for further proceedings, including supplementation of the record, and otherwise affirmed, without costs.
This proceeding is moot as to records responsive to petitioner's FOIL request that respondent has already disclosed to petitioner (see Matter of Fappiano v New York City Police Dept. , 95 NY2d 738, 749 [2001]). Moreover, petitioner's claim challenging redactions to already disclosed records is time-barred (CPLR 217[1]).
However, respondent concedes that its prior responses did not inform petitioner that he was being denied access to records beyond those already disclosed. Respondent requests we remand to allow the court to determine whether there was a valid basis to withhold the nondisclosed responsive records and to supplement the record to demonstrate that these records were already disclosed to petitioner. Accordingly, the matter is remanded for this purpose.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2018
CLERK